                  Case 20-10343-LSS              Doc 4111         Filed 05/16/21         Page 1 of 7



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re                                                        Chapter 11

    BOY SCOUTS OF AMERICA, et al.,                               Case No. 20-10343 (LSS)

                              Debtors.1                          Jointly Administered

                                                                 Objection Deadline:
                                                                 At the May 19, 2021 hearing.

         MOTION FOR LEAVE TO EXCEED PAGE LIMITATIONS REGARDING
        DEBTORS’ OMNIBUS REPLY IN SUPPORT OF DEBTORS’ MOTION FOR
      ENTRY OF AN ORDER (I) APPROVING THE DISCLOSURE STATEMENT AND
           THE FORM AND MANNER OF NOTICE, (II) APPROVING PLAN
      SOLICITATION AND VOTING PROCEDURES, (III) APPROVING FORMS OF
            BALLOTS, (IV) APPROVING FORM, MANNER, AND SCOPE OF
       CONFIRMATION NOTICES, (V) ESTABLISHING CERTAIN DEADLINES IN
       CONNECTION WITH APPROVAL OF THE DISCLOSURE STATEMENT AND
        CONFIRMATION OF THE PLAN, AND (VI) GRANTING RELATED RELIEF

            The Boy Scouts of America (the “BSA”) and Delaware BSA, LLC, the non-profit

corporations that are debtors and debtors in possession in the above-captioned chapter 11 cases

(together, the “Debtors”), submit this motion (the “Motion”) to exceed the page limit for the

Debtors’ Omnibus Reply in Support of Debtors’ Motion for Entry of an Order (I) Approving the

Disclosure Statement and the Form and Manner of Notice, (II) Approving Plan Solicitation and

Voting Procedures, (III) Approving Forms of Ballots, (IV) Approving Form, Manner and Scope of

Confirmation Notices, (V) Establishing Certain Deadlines in Connection with Approval of the

Disclosure Statement and Confirmation of the Plan, and (VI) Granting Related Relief (the

“Reply”),2 filed contemporaneously herewith. In support of this Motion, the Debtors respectfully

state as follows:


1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal EIN, are as follows: Boy Scouts
      of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill
      Lane, Irving, Texas 75038.
2
      All terms capitalized but not otherwise defined herein have the meanings ascribed to such terms in the Disclosure
      Statement Motion.
              Case 20-10343-LSS         Doc 4111      Filed 05/16/21     Page 2 of 7




                                 JURISDICTION AND VENUE

       1.      These chapter 11 cases are being jointly administered for procedural purposes only

pursuant to Bankruptcy Rule 1015(b) and rule 1015-1 of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”).

       2.      The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. § 1334

and the Amended Standing Order of Reference from the United States District Court for the District

of Delaware, dated February 29, 2012. This is a core proceeding within the meaning of 28 U.S.C.

§ 157(b)(2), and the Debtors confirm their consent, pursuant to Local Rule 9013-1(f), to the entry

of a final order or judgment by the Court in connection with this Motion if it is determined that the

Court, absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution. Venue is proper pursuant to 28 U.S.C.

§§ 1408 and 1409.

       3.      The statutory bases for the relief requested in this Motion is Local Rule 3017-3.

                                        BACKGROUND

       4.      On March 2, 2021, the Debtors filed the Debtors’ Motion for Entry of an Order (I)

Approving the Disclosure Statement and the Form and Manner of Notice, (II) Approving Plan

Solicitation and Voting Procedures, (III) Approving Forms of Ballots, (IV) Approving Form,

Manner and Scope of Confirmation Notices, (V) Establishing Certain Deadlines in Connection

with Approval of the Disclosure Statement and Confirmation of the Plan, and (VI) Granting

Related Relief (D.I. 2295) (the “Disclosure Statement Motion”).




                                                 2
              Case 20-10343-LSS         Doc 4111       Filed 05/16/21     Page 3 of 7



                                     RELIEF REQUESTED

       5.      By this Motion, the Debtors respectfully request entry of an order (the “Proposed

Order”), substantially in the form attached hereto as Exhibit A, granting the Debtors leave to

exceed the page limit with respect to the Reply.

                                      BASIS FOR RELIEF

       6.      Local Rule 3017-3 states “[i]n all chapter 11 cases, without leave of the Court…no

brief in support of approval of a disclosure statement or confirmation of a plan (which brief shall

include any written replies to any objections) shall exceed sixty (60) pages (exclusive of any tables,

exhibits, addenda or other supporting materials).”

       7.      In light of the 113 objections raised to the Disclosure Statement Motion that total

over 2,000 pages, through the Reply the Debtors must address complex legal and factual issues

surrounding the Debtors’ Plan and Disclosure Statement.

       8.      While the Debtors have made the Reply as succinct as possible, under the

circumstances the Debtors believe they cannot provide this Court with the information necessary

for the full and fair adjudication of issues presented within the sixty-page limit. The Debtors

therefore request that the Court permit the Debtors to exceed the page limit set by Local Rule

3017-3.

                                          CONCLUSION

       WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order,

substantially in the form attached hereto as Exhibit A, granting the relief requested in the Motion

and such other and any further relief as the Court may deem just and proper.



                           [Remainder of Page Intentionally Left Blank]




                                                   3
           Case 20-10343-LSS   Doc 4111   Filed 05/16/21    Page 4 of 7



Dated: May 16, 2021                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    Eric W. Moats
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Eric W. Moats (No. 6441)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 425-4664
                                    Email: dabbott@morrisnichols.com
                                            aremming@morrisnichols.com
                                            emoats@morrisnichols.com
                                            ptopper@morrisnichols.com

                                    – and –

                                    WHITE & CASE LLP
                                    Jessica C. Lauria (admitted pro hac vice)
                                    1221 Avenue of the Americas
                                    New York, New York 10020
                                    Telephone: (212) 819-8200
                                    Email: jessica.lauria@whitecase.com

                                    – and –

                                    WHITE & CASE LLP
                                    Michael C. Andolina (admitted pro hac vice)
                                    Matthew E. Linder (admitted pro hac vice)
                                    Laura E. Baccash (admitted pro hac vice)
                                    Blair M. Warner (admitted pro hac vice)
                                    111 South Wacker Drive
                                    Chicago, Illinois 60606
                                    Telephone: (312) 881-5400
                                    Email: mandolina@whitecase.com
                                           mlinder@whitecase.com
                                           laura.baccash@whitecase.com
                                           blair.warner@whitecase.com

                                    ATTORNEYS FOR THE DEBTORS AND DEBTORS
                                    IN POSSESSION




                                     4
Case 20-10343-LSS   Doc 4111   Filed 05/16/21   Page 5 of 7




                       Exhibit A

                     Proposed Order
                  Case 20-10343-LSS              Doc 4111         Filed 05/16/21         Page 6 of 7



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re                                                        Chapter 11

    BOY SCOUTS OF AMERICA, et al.,                               Case No. 20-10343 (LSS)

                              Debtors.1                          Jointly Administered


     ORDER GRANTING DEBTORS’ MOTION FOR LEAVE TO EXCEED PAGE
    LIMITATIONS REGARDING DEBTORS’ OMNIBUS REPLY IN SUPPORT OF
      DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) APPROVING THE
   DISCLOSURE STATEMENT AND THE FORM AND MANNER OF NOTICE, (II)
      APPROVING PLAN SOLICITATION AND VOTING PROCEDURES, (III)
   APPROVING FORMS OF BALLOTS, (IV) APPROVING FORM, MANNER, AND
SCOPE OF CONFIRMATION NOTICES, (V) ESTABLISHING CERTAIN DEADLINES
  IN CONNECTION WITH APPROVAL OF THE DISCLOSURE STATEMENT AND
    CONFIRMATION OF THE PLAN, AND (VI) GRANTING RELATED RELIEF

            Upon the motion (the “Motion”) of the Debtors for entry of an order (the “Order”) to exceed

the page limit for the Debtors’ Omnibus Reply in Support of Debtors’ Motion for Entry of an Order

(I) Approving the Disclosure Statement and the Form and Manner of Notice, (II) Approving Plan

Solicitation and Voting Procedures, (III) Approving Forms of Ballots, (IV) Approving Form,

Manner and Scope of Confirmation Notices, (V) Establishing Certain Deadlines in Connection

with Approval of the Disclosure Statement and Confirmation of the Plan, and (VI) Granting

Related Relief (the “Reply”); and after due deliberation, the Court having determined that good

and sufficient cause has been shown,

IT IS HEREBY ORDERED THAT:

            1.     The Motion is GRANTED.

            2.     The Debtors are authorized to exceed the page limit prescribed by Local Rule 3017-

3 and the General Chambers Procedures with respect to the Reply.


1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal EIN, are as follows: Boy Scouts
      of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill
      Lane, Irving, Texas 75038
             Case 20-10343-LSS          Doc 4111      Filed 05/16/21      Page 7 of 7



       3.      The Court shall retain jurisdiction with respect to all matters arising from or related

to the interpretation or implementation of this Order.

Date: ______________, 2021
      Wilmington, Delaware

                                             THE HON. LAURIE SELBER SILVERSTEIN
                                             UNITED STATES BANKRUPTCY JUDGE




                                                 2
